 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11    PIOTR DUDKIEWICZ,                         Case No. 2:17-cv-08472-DSF (GJS)
12                 Petitioner
                                                 ORDER ACCEPTING FINDINGS
13           v.                                  AND RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
14    JOE A. LIZARRAGA, Warden,                  JUDGE
15                 Respondent.
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all
18   pleadings and other documents filed in this action, the Report and Recommendation
19   of United States Magistrate Judge [Dkt. 26, “Report”], and Petitioner’s Objections
20   to the Report [Dkt. 27]. Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
21   72(b), the Court has conducted a de novo review of those portions of the Report to
22   which objections have been stated.
23         Having completed its review, the Court accepts the findings and
24   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: (1)
25   the Petition is DENIED; and (2) Judgment shall be entered dismissing this action
26   with prejudice.
27   DATE: August 2, 2019                  __________________________________
                                           DALE S. FISCHER
28                                         UNITED STATES DISTRICT JUDGE
